NO. 07-04-0104-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 4, 2005

                         ______________________________


                       WILLIAM VERNELL DAVIS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 48,278-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                           ON ABATEMENT AND REMAND


      Following his plea of not guilty, appellant William Vernell Davis was convicted by a

jury of evading arrest with a vehicle, enhanced, and punishment was assessed at 10 years

confinement. Both the clerk’s record and reporter’s record have been filed. Attorney

William Rivers filed appellant’s brief on July 29, 2004, and the State filed its brief on
October 13, 2004. Upon suggestion of death of appellant’s attorney, we now abate this

appeal and remand the cause to the trial court.


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1. whether appellant desires to prosecute this appeal; and
       2. whether appellant is indigent and entitled to new appointed counsel.


The trial court shall cause a hearing to be transcribed. Should it be determined that

appellant does want to continue the appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel, which measures may include the appointment of new counsel. If new counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in the order appointing new counsel. The trial court shall execute findings

of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a

supplemental clerk's record. A supplemental record of the hearing shall also be included

in the appellate record. Finally, the trial court shall file the supplemental clerk's record and

supplemental reporter's record with the Clerk of this Court by Friday, February 4, 2005.


       Should new counsel be appointed, the Clerk of the Court is instructed to accept and

file any brief or supplemental brief newly appointed counsel desires to file. Absent a motion

for extension of time, new counsel’s brief(s) shall be due within 30 days after filing of the

supplemental clerk’s and reporter’s records. The State’s brief will be due within 60 days

                                              -2-
following filing of the supplemental clerk’s and reporter’s records or within 30 days following

the filing of new counsel’s brief(s), whichever is later. Tex. R. App. P. 38.6(a) & (b).


       It is so ordered.



                                                    Per Curiam




Do not publish.




                                              -3-